In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                       No. 07-15-00099-CR


                          PAMELA JANE WOODRUFF, APPELLANT

                                                V.

                              THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 223rd District Court
                                        Gray County, Texas
                   Trial Court No. 8989, Honorable Phil N. Vanderpool, Presiding

                                       December 4, 2015

                                MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Pamela Jane Woodruff appeals from a judgment adjudicating her guilt and

convicting her of possessing a controlled substance. Her two issues on appeal concern

two items contained in the bill of costs. She argues that we should “. . . reform the Bill

of Costs to show the outstanding balances of the [$1000] fine and [$650] attorney fee as

$132 and $90, respectively. . . .” We affirm.

       The terms of appellant’s community supervision obligated her to pay a $1000 fine

and an attorney’s fee of $650. According to the State, she breached those conditions.

In describing, via its motion to adjudicate guilt, how appellant failed to comply with them,

it alleged that:
       Defendant [was ordered to] pay their [sic] fine, if one is assessed,
       transcript fees, and the costs of Court, in one or several sums, and make
       restitution in any sum the Court shall determine, to-wit:

       $ 478.00 Court Costs
       $ 1,000.00 Fine
       $ 280.00 Restitution
       $ 650.00 Court-Appointed Attorney's Fees
       $ 2,408.00 Total

       The above unpaid total is to be paid in payments each month as
       determined by the Community Supervision and Corrections Department
       until fully paid, to the Community Supervision and Corrections
       Department; the first monthly payment shall be made on or before the
       expiration of one month from the date of this order. Each monthly payment
       shall be made the last day of each month thereafter.

       The foregoing statements then were followed by two other allegations which

appellant deems pivotal. The first consists of the statement that “[t]he Defendant is

delinquent in the payment of her fine in the amount of $132.00,” while the second

involves the statement that “[t]he Defendant is delinquent in the payment of her

attorney's fees in the amount of $90.00.” To those allegations, appellant attaches the

trial court’s directive, when adjudicating guilt and pronouncing sentence, that it

assesses a twenty-four month term of imprisonment and a $1000 fine “with credit for

amounts paid.” Together, according to appellant, those written allegations and verbal

statement lead to the conclusion that the total fine left to be paid was $132 and total

attorney’s fee left payable was $90.

       Interestingly, though, nothing of record indicates that any payments on either the

fine or fee were paid. Indeed, the clerk’s certified bill of costs, which appears of record,

indicates that none were made. Such certification could have been attacked via the

procedure set forth in art. 103.008 of the Code of Criminal Procedure (describing the

method by which one can contest the amount of costs due); yet, nothing suggests that

that appellant sought to journey down that avenue. Furthermore, that bill of costs “such

                                             2
as the one contained in the appellate record of this case provides a sufficient basis for

the trial court's assessment of costs.” Smith v. State, No. 14-13-00595-CR, 2015 Tex.

App. LEXIS 6050, at *45          (Tex. App.—Houston [14th Dist] June 16, 2015 pet.

ref’d)(mem. op., not designated for publication); see Johnson v. State, 423 S.W.3d 385,

395-96 (Tex. Crim. App. 2014) (stating that “a bill of costs is not required to sustain

statutorily authorized and assessed court costs, it is the most expedient, and therefore,

preferable method”). It is some evidence of the amount of fine and attorney’s fee due.

See Whatley v. State, No. 06-12-00117-CR, 2014 Tex. App. LEXIS 13839, at *3-4 (Tex.

App.—Texarkana December 30, 2014, no pet.) (mem. op., not designated for

publication)(overruling a sufficiency challenge levied against the amount of costs

assessed because the supplemental appellate record contained a bill of costs

“supporting the amount of court costs assessed”).

       Nor does appellant seem to address her own admission that she was “horribly

behind” on her fine and attorney’s fee payments; “horribly behind” hardly connotes

almost complete payment as she would have us believe. To that we add the probation

officer’s testimony about appellant having made no payments since the time she (the

probation officer) was appointed.1

       Together, the foregoing circumstances contradict the notion that the sums

appellant now says were due were all that were actually due. Appellant’s issues are

overruled, and the judgment is affirmed.



                                                           Brian Quinn
                                                           Chief Justice



       1
        Appellant was assigned to the probation officer about seven months after being placed on
community supervision.
                                               3